IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 00-50502
                           Summary Calendar



ETHEL M JAMISON

                  Plaintiff - Appellant

     v.

AUSTIN INDEPENDENT SCHOOL DISTRICT

                  Defendant - Appellee

                       --------------------
          Appeal from the United States District Court
            for the Western District of Texas, Austin
                     USDC No. 1-99-CV-340-JN
                       --------------------
                         December 5, 2000

Before KING, Chief Judge, and JONES and STEWART, Circuit Judges.

PER CURIAM:*

     Plaintiff-appellant Ethel M. Jamison filed suit against

defendant-appellee Austin Independent School District asserting

claims under Title VII of the Civil Rights Act of 1964, as

amended, 42 U.S.C. § 200e et seq. (“Title VII”); the Americans

with Disabilities Act, 42 U.S.C. § 12101 et seq. (“ADA”); the

Family and Medical Leave Act, 29 U.S.C. § 2601 et seq. (“FMLA”);

and the Due Process Clause.    The basis of plaintiff’s complaint

is an incident that occurred on May 6, 1997, that resulted in her

alleged resignation and subsequent termination.   The district


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 00-50502
                                -2-

court granted summary judgment for the defendant, holding that

(i) plaintiff’s claims under Title VII are barred by reason of

her failure to file a claim with the EEOC; (ii) plaintiff’s

claims under the ADA are barred by reason of her failure to file

a charge of discrimination with the EEOC or the Texas Human

Rights Commission; (iii) plaintiff’s claim of a deprivation of

property without due process of law is time-barred; and (iv)

plaintiff’s only non-time-barred claim under the FMLA is for a

willful violation of the FMLA, and the evidence submitted by

plaintiff fails to raise a genuine issue of material fact that

defendant willfully violated the FMLA.

     On appeal, plaintiff argues that defendant was on notice of

her chronic diseases of hypertension and arthritis, and that

firing her because she missed work days because of these

illnesses constitutes a willful violation of the FMLA.   Defendant

argues in response that in order to properly invoke the FMLA,

plaintiff is required to give notice of her need for leave.    The

record reflects that plaintiff’s need for leave was occasioned by

something akin to an anxiety or panic attack, unrelated to her

prior excused absences.   Plaintiff invocation of her need for

leave by stating simply that she “was ill” was insufficient to

invoke the protections of the FMLA.   See Satterfield v. Walmart,

135 F. 3d 973 (5th Cir. 1998).

     The judgment of the district court is AFFIRMED.